In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00082-CV

______________________________



DON LEE MITCHELL, Appellant


V.


STACY ALLENE MITCHELL, AND IN THE INTEREST

OF T. C. M. AND R. R. M., Appellee




On Appeal from the 62nd Judicial District Court

Hopkins County, Texas

Trial Court No. CV35580







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Don Lee Mitchell, Jr., filed a notice of appeal July 20, 2006.  Mitchell is not indigent.
Therefore, he is responsible for payment for the preparation of the clerk's and reporter's records.  See
Tex. R. App. P. 35.3(a)(2).  
	The following is a time line of the pertinent events of this case:
7/20/06	Notice of Appeal filed
7/26/06	Letter from this Court informing Mitchell that clerk's and reporter's records were due
on or before September 5, 2006
8/7/06		Letter from district clerk informing Mitchell of the cost of the preparation of the
clerk's record for appeal
8/15/06	Letter from court reporter informing Mitchell that she had received no request for
preparation of the reporter's record
9/7/06		Letter from court reporter again informing Mitchell that no request had been made
for preparation of the reporter's record
10/10/06	Letter to Mitchell from this Court advising that, unless we received an adequate
response from him on or before October 20, 2006, regarding the filing of the clerk's
and reporter's record, the appeal would be dismissed for want of prosecution
10/20/06	Letter from Mitchell filed in this Court requesting an extension of time to file the
clerk's and reporter's records
12/12/06	Letter from district clerk informing this Court that Mitchell had made a partial
payment for the clerk's record; the remainder of the payment was to have been made
by November 20, 2006--this date was extended to December 8, 2006--no further
payment had been received by the district clerk
1/9/07		Letter to Mitchell from this Court advising that, unless we received an adequate
response from him on or before January 19, 2007, regarding the filing of the clerk's
and reporter's record, the appeal would be dismissed for want of prosecution

	Mitchell has not contacted this Court.  Accordingly, we dismiss Mitchell's appeal for want
of prosecution.  See Tex. R. App. P. 42.3(b), (c).


						Jack Carter
						Justice

Date Submitted:	February 6, 2007
Date Decided:		February 7, 2007


k further review of this case
by the Texas Court of Criminal Appeals, Washington must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review.  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition
for discretionary review must be filed with this Court, after which it will be forwarded to the Texas
Court of Criminal Appeals along with the rest of the filings in this case.  See Tex. R. App. P. 68.3. 
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See Tex. R. App. P. 68.4.